DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masini, G. et al., “Advances in the field of poly-Ge on Si near infrared photodetectors;” Materials Science and Engineering: B 69 (2000); pgs. 257-260 (hereinafter “Masini”) as evidenced by Bandaru et al., “Fabrication and characterization of low temperature 
(< 450 C) grown p-Ge/n-Si photodetectors for silicon-based photonics;” Materials Science and Engineering: B 113.1 (2004); pgs. 79-84 (hereinafter “Bandaru) and in view of  
Chew et al., “Oblique Angle Deposition of Germanium Film on Silicon Substrates;” (2005); 
pgs. 1-5 (hereinafter “Chew”).







Regarding claims 1 and 4-7, Masini teaches a method of forming amorphous Ge on a substrate (pgs. 257-258), the method comprising: performing electron-beam evaporation of a starting material comprising polycrystalline Ge (as evidenced by Bandaru, pg. 80), until a layer of amorphous Ge is formed on a substrate (Masini, pgs. 257-258); wherein: the starting material has a purity of at least 99.97% and the evaporation is performed in a vacuum chamber having a pressure not greater than 1 x 10-5 Torr (pgs. 257-258), immediately prior to evaporation, the temperatures of the starting material and substrate are from 15°C to 25°C  (pgs. 257-258); and at the conclusion of the evaporation, the layer has a thickness of between 100 nm and 3000 nm and a purity of at least 95% Ge (pgs. 258-260). 
 Masini does not teach that the evaporation is performed using an electron-beam current of between 50 mA and 80mA. Chew teaches evaporation that is performed using an electron-beam current of between 50 mA and 80 mA (pg. 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Masini such that the evaporation is performed using an electron-beam current of between 50 mA and 80 mA, as taught by Chew. The motivation would have been to produce Ge films with different porosities (Chew, pg. 2).
Regarding claim 8, Masini teaches that the evaporation is performed for 10 min to 200 min at a rate of 1 Angstrom/sec to 5 Angstrom/sec (pg. 258).  




Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masini as evidenced by Bandaru and in view of Chew as applied to claim 1 above, and further in view of US 2015/0171240 (hereinafter “Kapur”).
Masini as evidenced by Bandaru and in view of Chew renders obvious the limitations of the base claim 1. Masini does not teach that the substrate comprises a FZ-Si substrate. Kapur teaches a FZ-Si substrate (pars. [0115], [0127]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Masini such that the substrate comprises a FZ-Si substrate, as taught by Kapur. The motivation would have been to produce reusable templates for solar cell fabrication (Kapur, par. [0115]).

Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the step of etching a portion of the layer of amorphous Ge using HBr gas.
Regarding claim 11, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the evaporation is performed in the vacuum chamber having a pressure of about 2x10-6 Torr to about 3 x 10-6 Torr.
Regarding claims 12-20, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the combined steps of removing GeO2 from a surface of the layer of amorphous Ge; treating the surface of the layer of amorphous Ge with an organosilicon compound; applying a photoresist layer onto the surface of the layer of amorphous Ge; patterning the photoresist layer to expose a portion of the surface of the layer of amorphous Ge; and etching the portion of the surface of the layer of amorphous Ge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883